Citation Nr: 1453207	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-16 545A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Educational Center of the Regional Office in Buffalo, New York


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, of the United States Code.


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 until his death in May 1997.  The appellant is his daughter, born in January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 determination of the Department of Veterans Affairs (VA) Regional Processing Office of the Regional Office (RO) in Buffalo, New York (Buffalo Regional Processing Office).  


FINDING OF FACT

Appellant took independent study courses at a foreign university located in Alberta, Canada.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3500, 3512, 3523, 3676 (West 2002 & Supp. 2014); 38 C.F.R. §§ 21.3020, 21.3021, 21.3040, 21.3041, 21.4250 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Court has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code, contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 (b)(1) for a claim under Chapter 35-not in the VCAA. 

Further, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

As to the assistance requirements related to Chapter 35 claims, the applicable assistance procedures for educational assistance claims under 38 C.F.R. § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when there is no legal basis for the claim and/or the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.

Appellant is Not Entitled to Chapter 35 DEA Benefits

Appellant claims entitlement to DEA benefits because she received approval for independent study at Athabasca University (located in Alberta, Canada) in October 2007, even though she listed 9.0 hours in a box for "Credit Hours Taken in Independent Residence, Independent Study, or TV" upon her VA Form 22-1999 (Enrollment Certification for Training Other than Apprenticeship or Other On-the-Job, Flight, or Correspondence Training").  The appellant is not entitled to DEA benefits as a matter of law, as will be explained below.

The appellant filed her original application for DEA benefits in August 2006, stating that she would be pursuing a four-year program in order to obtain a Bachelor of Arts (B.A.) in English language and literature at Brock University, St. Catharines, Ontario, Canada.  She re-submitted her DEA application in September 2006 and October 2006.

In a VA Form 22-1999 received in September 2006, Appellant marked "N/A" in the box for "Credit Hours Taken in Independent Residence, Independent Study, or TV."

A VA computer printout dated December 28, 2006, listed Chapter 35 benefits disallowed due to "Code 80" (course not approved).  A letter of that same date from the Buffalo Regional Processing Office advised Appellant that, although she was eligible for DEA, her requested training program at Brock University was a foreign school which was not approved by VA.  

On June 14, 2007, the Buffalo Regional Processing Office sent a letter to Brock University, stating "we have reviewed and approved the BA in English Language and Literature program. . . .  Due to recent changes in the law governing [VA] education benefits for students at foreign schools, we cannot pay benefits for distance learning or independent study courses.  Please do not submit enrollment information for any courses taken by distance learning, on-line, or independent study.  All courses must be attended in a classroom setting."  (Emphasis in original).  

Upon a VA Form 22-5495 (Request for Change of Program or Place of Training), received August 2007, Appellant stated that, with respect to the training program (now at Athabasca University, Alberta, Canada), she would pursue same via "Independent Study/Distance Learning/Internet."

In a letter dated September 24, 2007, the Buffalo Regional Processing Office mailed a letter to Appellant stating that she was entitled to benefits for an approved program of education or training under the DEA program. 

A VA Form 21-1999 received in May 2011 indicated that 15.0 hours of courses from June 1, 2011, to November 30, 2011, were taken by distance learning.  Additionally," the "Remarks" section states "[c]ourse delivery is considered individualized study-the student sets her own schedule within the time allowed to complete the course."  

A VA "Policy Advisory-Foreign Independent Study" signed by K.M.W., Director, Education Service, dated in December 2006 and printed in June 2011, stated that, pursuant to 38 C.F.R. § 3676(e) -consistent with the policy of the Department of Education as outlined in the Higher Education Reconciliation Act (HERA) (34 C.F.R. §§ 600 et seq.)-provided that "VA will not pay for foreign independent study courses or programs in whole or part unless accredited by the U.S. accounting bodies" and that "[e]ffective immediately, Buffalo should not approve foreign independent study courses and should withdraw approval of any such courses previously approved."  38 C.F.R. § 3676(e) provides "Notwithstanding any other provision of this title, a course of education shall not be approved under this section [section 3676-approval of nonaccredited courses] if it is to be pursued in whole or in part by independent study."  

In its June 7, 2011, notification letter, the Buffalo Regional Processing Office advised Appellant that, although she was eligible for Chapter 35 education benefits, the HERA prohibited payment for independent study courses at foreign schools (as shown by the distance learning courses enumerated in the most recent VA Form 21-1999 received in May 2011).  

DEA under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.  Eligibility for DEA benefits for a child based on a veteran's death generally begins on the child's 18th birthday or upon successful completion of secondary schooling, whichever occurs first.  38 U.S.C.A. §§ 3501, 3512; 38 C.F.R. § 21.3041(b).  The DEA period of eligibility generally ends on the child's 26th birthday.  38 C.F.R. § 21.3041(b).  VA may extend the period of eligibility beyond an eligible child's 26th birthday, but no extension may be made beyond the child's 31st birthday except to the end of the educational term (quarter or semester or end of course) in which the delimiting date falls.  38 U.S.C.A. § 3512(c); 38 C.F.R. §§ 21.3040(d), 21.3041(g)(2).  

A course of education, including the class schedules of a resident course (other than a flight course) not leading to a standard college degree, offered by a school must be approved by the State approving agency for the State in which the school is located, or by the State approving agency which has appropriate approval authority, or, where appropriate, by VA.  38 C.F.R. § 21.4250(a) (2014).  VA's Director, Education Service, may approve a course of education offered by an institution of higher learning not located in a State.  38 C.F.R. § 21.4250(c)(2)(iii) (2014).

The Secretary shall not approve the enrollment of an eligible person in any independent study program except an accredited independent study program (including open circuit television) leading to a standard college degree.  38 U.S.C.A. §§ 3523(a)(4).  An eligible person may not enroll in any course at an educational institution which is not located in a State or in the Republic of the Philippines unless such course is pursued at an approved institution of higher learning and the course is approved by the Secretary.  38 U.S.C.A. § 3523(e).  Notwithstanding any other provision of this title, a course of education shall not be approved under the section if it to be pursued in whole or in part by independent study.  38 U.S.C.A. § 3676(e).  

In the instant case, the appellant is not entitled to receive educational assistance benefits as a matter of law.  See Sabonis, 6 Vet. App. at 430.  That is, her chosen course of education at Athabasca University in Canada consisted of a program of individualized learning/independent study undertaken at a university outside the United States.  Indeed, she stated in her August 2007 VA Form 22-5495 that she would pursue her course of study at Athabasca University via "Independent Study/Distance Learning/Internet."  Moreover, in the "Remarks" section to the VA Form 21-1999 received in May 2011, it was noted that "[c]ourse delivery is considered individualized study-the student sets her own schedule within the time allowed to complete the course."  To that end, Appellant is not eligible for the claimed Chapter 35 benefits.  The Board lacks the legal authority to award benefits outside the scope of the law, and has no authority to grant claims on an equitable basis.  See 38 U.S.C.A. §  7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


